Citation Nr: 1758376	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-29 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for high cholesterol.

2. Entitlement to service connection for hypertension.

3. Entitlement to a compensable rating for a scar below the left knee.

4. Entitlement to a rating in excess of 10 percent for residuals of a right medial sesamoid fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran had verified active service from December 1971 to July 1978, from May 1999 to February 2000, from October 2001 to October 2003, from June 2004 to June 2006, from November 2006 to November 2007, and from October 2009 to February 2010.  During his service with the United States Army Reserves, he also had multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including verified service from February 2008 to September 2008 and October 2008 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for hypertension and high cholesterol and increased ratings for residuals of a right medial sesamoid fracture and a left knee scar.

In a December 2009 rating decision, during the pendency of the present appeal, the RO granted a 10 percent rating for residuals of a right medial sesamoid fracture from March 3, 2009.  In a June 2010 rating decision, during the pendency of the present appeal, the RO granted an earlier effective date of June 15, 2006 for the award of a 10 percent rating for residuals of a right medial sesamoid fracture, based on a finding of clear and unmistakable error in the December 2009 rating decision.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In August 2016, the Veteran executed a new power-of-attorney in favor of Disabled American Veterans (DAV), which effectively revoked the prior representation by Texas Veterans Commission.
	
The issues of entitlement to service connection for hypertension and an increased rating for residuals of a right medial sesamoid fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  High cholesterol is a laboratory finding and does not constitute a chronic disability for which VA disability benefits may be awarded.

2.  The Veteran's left knee scar is described as well-healed; it is not shown to be painful, unstable, more than six square inches in area, or productive of limitation of function of any affected part.

CONCLUSIONS OF LAW

1. The criteria for service connection for high cholesterol have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2. The criteria for a compensable rating for a left knee scar have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7800-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Claim for High Cholesterol - Analysis

The Veteran seeks service connection for high cholesterol which he attributes to the food he was served during military service.  

On review however, the Board finds that the preponderance of the evidence is against an award of service connection for high cholesterol, as it is not a disability for VA purposes.  High cholesterol is also referred to as hypercholesterolemia and hypercholesterolemia is "excessive cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  Significantly, high cholesterol is a laboratory finding and not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Here, there is no evidence of record suggesting the Veteran's high cholesterol causes any impairment of earning capacity.  The Veteran has not asserted, and the record does not suggest, that he has a diagnosed disability due to elevated cholesterol.  Again, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Because the Veteran's high cholesterol is a laboratory finding and not a disability, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Laws and Regulations - Increased Ratings

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Increased Rating Claim for Left Knee Scar - Analysis

The Veteran is in receipt of a noncompensable rating for a surgical scar of the left knee under 38 C.F.R. § 4.118, DC 7805.  He contends that a higher rating is warranted.  

DC 7805 provides that other scars (not otherwise considered under the DCs 7800-7804) are to be rated according to their disabling effects under an appropriate diagnostic code.  See 38 C.F.R. § 4.118, DC 7805.

DC 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the left knee scar is not located on the head, face, or neck.  38 C.F.R. § 4.118. 

Under DC 7801, scars other than on the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling for areas exceeding 6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under DC 7801 provides that a deep scar is defined as one associated with underlying soft tissue damage.  Id.

DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  10 percent is the only rating assignable under DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under DC 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Based on a review of the evidence, both lay and medical, the Board finds that a compensable rating for the left knee scar is not warranted.  The February 2010 VA examination report indicates that the scar located below the left knee is not painful or unstable, and is not more than six square inches in area or unstable.  The remaining evidence of record does not show any of those manifestations to warrant a higher, compensable rating.  Therefore, a compensable rating is not warranted under DCs 7801, 7802, and 7804.  Moreover, because the left knee scar is not of the head, face, or neck, a rating is not warranted under DC 7800.  Finally, the evidence of record does not indicate the scar is productive of limitation of function; therefore, a compensable rating is not warranted under DC 7805.

The Board recognizes the Veteran's argument that the constant running and physical activity during service aggravates the previous injury.  In support of his claim scar, he states that this physical activity over a 38 year career has caused a lot of wear and tear on the previous injury/surgery.  See VA Form-9.  However, as determined above, as to the left knee scar itself, the evidence does not support the criteria for a compensable rating.  The Board observes further that in the 2017 Appellate Brief, the representative noted the Veteran's statement that "[t]there is a surgery scar that I have to have filed down each month to reduce the pain on my foot."  However, the Board notes that the surgical scar at issue here is located on the left knee, and not on the foot.  Therefore his statement is not persuasive to show that the left knee scar is painful.  The Veteran stated further that the left knee scar affects his daily life, but he has not demonstrated how his left knee scar, which has been noted to be well-healed for decades, affects his daily life.  The Board emphasizes that a disability rating in itself is recognition that the ability to work is impaired.  38 C.F.R. § 4.1 (2017).  At any rate, his left knee scar rating has been in effect since August 1979, and is therefore protected under the law preserving disability ratings in effect for more than 20 years.  38 C.F.R. § 3.951(b) (2017).  

In summary, the Board finds that the weight of the evidence does not support a compensable rating for the left knee scar.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C. 
§ 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Service connection for high cholesterol is denied.

A compensable rating for the left knee scar is denied.


REMAND

VA examinations must be obtained on the remaining claims on appeal.

The Veteran is diagnosed with hypertension, and he contends that his hypertension symptoms during or within one year following his period of active duty in from May 1999 to February 2000.  The Board notes that the Veteran's service treatment records from this period of active service have unfortunately been deemed unavailable.  See July 2009 letter to the Veteran.  A diagnosis of hypertension was noted on his October 2001 examination upon entry to active service.  The Veteran also indicates that his hypertension was aggravated during his multiple periods of active service.  He has not yet been afforded a VA examination.  A VA examination in this instance is warranted.  There is evidence of a current diagnosis of hypertension and the Veteran's service treatment records document elevated blood pressure readings, but there is insufficient competent medical evidence on file to decide the claim. See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, on remand, a VA examination should be obtained in order to assist in determining whether the currently diagnosed hypertension first manifested in service, within one year following a period of active service, or is otherwise related to, caused by, or aggravated by, service.

The record also reflects that the Veteran's most recent VA examination for residuals of a right medial sesamoid fracture occurred in February 2010. The fact that a VA examination is more than seven years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran was scheduled for a new VA examination in May 2017.  In June 2017, he notified the VA that he was out of the country on the date of the VA examination and asked that the examination be rescheduled.  There is no evidence that the examination was rescheduled.  In light of the Veteran's request for a new examination, the Board finds that a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected residuals of a right medial sesamoid fracture.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA medical records, and any identified private treatment records.

2. Then, schedule the Veteran for a VA examination to determine the nature and current severity of his service-connected residuals of a right medial sesamoid fracture.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

3. Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed hypertension is related to, caused by, or AGGRAVATED by service.  

The examiner is asked to: Discuss any elevated blood pressure readings in the Veteran's service treatment records and any significance they may have on the current diagnosis.  The Veteran reports that he noticed his blood pressure elevate while serving in Bosnia as a Security Manager of his unit.  He also reports having had a "claustrophobic attack" during that time period.   See July 2010 VA-Form 9.

To assist the examiner, the Board notes the following blood pressure readings from the Veteran's service treatment records: 138/82 on September 29, 1975; 152/98 on February 19, 1976; 138/88 on May 27, 1977; 156/88 on March 25, 1994; 145/99 and 136/82 on June 12, 2003; 140/89 on November 8, 2004; 140/78 on December 7, 2004; 141/82 on March 1, 2005; 142/100 on December 16, 2005; and 138/80 on September 4, 2007 

A detailed rationale should be provided for the opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, he or she must state the reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

4. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


